EXHIBIT 10.6
BRADY CORPORATION
NONQUALIFIED STOCK OPTION
     Upon management’s recommendation, the Compensation Committee (the
“Committee”) of the Brady Corporation Board of Directors has awarded to
                                         (“Employee”) a non-qualified stock
option (the “Option”) effective                     ,      , pursuant to the
terms of the Brady Corporation 2006 Omnibus Incentive Stock Plan (the “Plan”).
The Corporation’s records shall be the official record of the Option grant
described herein and, in the event of any conflict between this description and
the Corporation’s records, the Corporation’s records shall control.

1.   Number of Shares Optioned; Option Price       The Corporation grants to the
Employee the right and option to purchase, on the terms and conditions hereof,
all or any part of an aggregate of                     (     ) shares of the
presently authorized Class A Common Stock of the Corporation, $.01 par value,
whether unissued or issued and reacquired by the Corporation, at the price of
$___.___ per share (the “Option Price”).   2.   Conditions of Exercise of
Options During Employee’s Lifetime; Vesting of Option       Except as provided
in this paragraph and in paragraph 3, this Option may not be exercised
(a) unless Employee is at the date of the exercise in the employ of the
Corporation or a Subsidiary, and (b) until Employee shall have been continuously
so employed for a period of at least one year from the date hereof. Thereafter,
this Option shall be exercisable for any amount of shares up to the maximum
percentage of shares covered by this Option (rounded up to the nearest whole
share), as follows (but in no event shall this Option be exercisable for any
shares after the expiration date provided in paragraph 7):

          Maximum     Percentage     of Shares For Number of Completed Years
After   Which Option is Date of Grant of this Option   Exercisable
Less than 1
  Zero
At least 1 but less than 2
  33-1/3%
At least 2 but less than 3
  66-2/3%
At least 3
  100%

    If Employee shall cease to be employed by the Corporation or a Subsidiary
for any reason other than as provided in paragraph 3 after Employee shall have
been continuously so employed for one year after the grant of this Option,
Employee may, at any time within 90 days of such termination, but in no event
later than the date of expiration of this Option, exercise this Option to the
extent Employee was entitled to do so on the date of such termination. However,
if Employee was dismissed for cause, of

 



--------------------------------------------------------------------------------



 



    which the Committee shall be the sole judge, this Option shall forthwith
expire. This Agreement does not confer upon Employee any right of continuation
of employment by the Corporation or a Subsidiary, nor does it impair any right
the Corporation or any Subsidiary may have to terminate the Employee’s
employment at any time.   3.   Termination of Employment       Notwithstanding
the provisions of paragraph 2 hereof, if the Employee:

  (a)   is terminated by the death of the Employee, any unexercised, unexpired
Stock Options granted hereunder to the Employee shall be 100% vested and fully
exercisable, in whole or in part, at any time within one year after the date of
death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (b)   dies within 90 days
after termination of employment by the Corporation or its Affiliates, other than
for cause, any unexercised, unexpired Stock Options granted hereunder to the
Employee and exercisable as of the date of such termination of employment shall
be exercisable, in whole or in part, at any time within one year after the date
of death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (c)   is terminated as a
result of the disability of the Employee (a disability means that the Employee
is disabled as a result of sickness or injury, such that he or she is unable to
satisfactorily perform the material duties of Employee’s job, as determined by
the Board of Directors, on the basis of medical evidence satisfactory to it),
any unexercised, unexpired Stock Options granted hereunder to the Employee shall
become 100% vested and fully exercisable, in whole or in part, at any time
within one year after the date of disability; or     (d)   is terminated as a
result of the Employee’s retirement (after age 55 with ten years of employment
with the Corporation or an Affiliate or after age 65), any unexercised,
unexpired Stock Options granted hereunder to the Employee shall continue to vest
as provided in paragraph 2 hereof and any option that is or becomes vested may
be exercised in whole or in part prior to the expiration date of such option.

4.   Deferral of Exercise       Although the Corporation intends to exert its
best efforts so that the shares purchasable upon the exercise of this Option
will be registered under, or exempt from, the registration requirements of, the
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time or times this Option (or any portion of this Option) first becomes
exercisable, if the exercise of this Option would otherwise result in a
violation by the Corporation of any provision of the Act or of any state
securities law, the Corporation

-2-



--------------------------------------------------------------------------------



 



    may require that such exercise be deferred until the Corporation has taken
appropriate action to avoid any such violation.   5.   Method of Exercising
Option       This Option shall be exercised by delivering to the Corporation, at
the office of its Treasurer, a written notice of the number of shares with
respect to which this Option is at the time being exercised and by paying the
Corporation in full the Option Price of the shares being acquired at the time.  
6.   Method of Payment       Payment shall be made either (i) in cash; (ii) by
delivering shares of the Corporation’s Class A Common Stock which have been
beneficially owned by the Employee, the spouse of the Employee, or both of them,
for a period of at least six months prior to the time of exercise (“Delivered
Stock”); (iii) by surrendering to the Corporation shares of Class A Common Stock
otherwise receivable upon exercise of the Option (a “Net Exercise”); or (iv) any
combination of the foregoing. Payment in the form of Delivered Stock shall be in
the amount of the Fair Market Value of the stock at the date of exercise,
determined in accordance with paragraph 9.   7.   Expiration Date       This
Option shall expire ten years after the date on which this Option was granted.  
8.   Withholding Taxes       The Corporation may require, as a condition to the
exercise of this Option, that the Employee concurrently pay to the Corporation
any taxes which the Corporation is required to withhold by reason of such
exercise. In lieu of part or all of any such payment, the Employee may elect,
subject to such rules and regulations as the Committee may adopt from time to
time, to have the Corporation withhold from the shares to be issued upon
exercise that number of shares having a Fair Market Value, determined in
accordance with paragraph 9, equal to the amount which the Corporation is
required to withhold.   9.   Method of Valuation of Stock       The “Fair Market
Value” of the Class A Common Stock of the Corporation on any date shall mean, if
the stock is then listed and traded on a registered national securities
exchange, or is quoted in the NASDAQ National Market System, the average of the
high and low sales price recorded in composite transactions for such date or, if
such date is not a business day or if no sales of shares shall have been
reported with respect to such date, the next preceding business date with
respect to which sales were reported. In the absence of reported sales or if the
stock is not so listed or quoted, but is traded in the over-the-counter market,
Fair Market Value shall be the average of the closing bid and asked prices for
such shares on the relevant date.

-3-



--------------------------------------------------------------------------------



 



10.   No Rights in Shares Until Certificates Issued       Neither the Employee
nor his heirs nor his personal representative shall have any of the rights or
privileges of a stockholder of the Corporation in respect of any of the shares
issuable upon the exercise of the Option herein granted, unless and until
certificates representing such shares shall have been issued or shares in book
entry form shall have been recorded in the records of the Corporation’s transfer
agent.   11.   Option Not Transferable       No portion of the Option granted
hereunder shall be transferable or assignable (or made subject to any pledge,
lien, obligation or liability of an Employee) except (a) by last will and
testament or the laws of descent and distribution (and upon a transfer or
assignment pursuant to an Employee’s last will and testament or the laws of
descent and distribution, any Option must be transferred in accordance
therewith); (b) during the Employee’s lifetime, nonqualified stock Options may
be transferred by an Employee to the Employee’s spouse, children or
grandchildren or to a trust for the benefit of such spouse, children or
grandchildren, provided that the terms of any such transfer prohibit the resale
of shares acquired upon exercise of the option at a time during which the
transferor would not be permitted to sell such shares under the Corporation’s
policy on trading by insiders.   12.   Prohibition Against Pledge, Attachment,
Etc.       Except as otherwise herein provided, the Option herein granted and
the rights and privileges pertaining thereto shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.   13.  
Changes in Stock       In the event there are any changes in the Class A Common
Stock of the Corporation through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination or exchange of
shares, rights offering or any other change affecting the Class A Common Stock
of the Corporation, appropriate changes will be made by the Committee in the
aggregate number of shares and the purchase price and kind of shares subject to
this Option, to prevent substantial dilution or enlargement of the rights
granted to or available for Employee.   14.   Dissolution or Merger      
Anything contained herein to the contrary notwithstanding, upon the dissolution
or liquidation of the Corporation, or upon any merger in which the Corporation
is not the surviving corporation, at any time prior to the expiration date of
the termination of this Option, the Employee shall have the right within 60 days
prior to the effective date of such dissolution, liquidation or merger, to
surrender all or any unexercised portion of this Option to the Corporation for
cash, subject to the discretion of the Committee as to the exact timing of said
surrender. Notwithstanding the foregoing, however, in the event

-4-



--------------------------------------------------------------------------------



 



    Employee has retired or died, Employee’s right to surrender all or any
unexercised portion of this Option under this paragraph shall be available only
to the extent that at the time of any such surrender, Employee would have been
entitled to exercise this Option under paragraphs 2 or 3 hereof, as the case may
be. The amount of cash to be paid to Employee for the portion of this Option so
surrendered, shall be equal to the number of shares of Class A Common Stock
subject to the surrendered Option multiplied by the difference between the
Option Price per share, as described in paragraph 1 hereof, and the Fair Market
Value per share, determined in accordance with paragraph 9 hereof, as of the
time of surrender.   15.   Notices       Any notice to be given to the
Corporation under the terms of this Agreement shall be addressed to the
Corporation in care of its Chief Financial Officer, and any notice to be given
to the Employee may be addressed at the address as it appears on the
Corporation’s records, or at such other address as either party may hereafter
designate in writing to the other. Except as provided in paragraph 5 hereof, any
such notice shall be deemed to have been duly given, if and when enclosed in a
properly sealed envelope addressed as aforesaid, and deposited, postage prepaid,
in the United States mail.   16.   Provisions of Plan Controlling       This
Option is subject in all respects to the provisions of the Plan. In the event of
any conflict between any provisions of this Option and the provisions of the
Plan, the provisions of the Plan shall control, except to the extent the Plan
permits the Committee to modify the terms of an Option grant and has done so
herein. Terms defined in the Plan where used herein shall have the meanings as
so defined. Employee acknowledges receipt of a copy of the Plan.   17.  
Wisconsin Contract       This Option has been granted in Wisconsin and shall be
construed under the laws of that state.

-5-



--------------------------------------------------------------------------------



 



BRADY CORPORATION
DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT
     Option granted on                     ,      , by Brady Corporation, a
Wisconsin corporation (hereinafter called the “Company”, to
                                         (hereinafter called the “Director”)
pursuant to the terms of the Brady Corporation 2005 Nonqualified Stock Option
Plan for Non-Employee Directors. The Corporation’s records shall be the official
record of the Option grant described herein and, in the event of any conflict
between this description and Corporation’s records, the Corporation’s records
shall control.
     1. Number of Shares Optioned; Option Price. The Company grants to the
Director the right and option to purchase, on the terms and conditions hereof,
all or any part of an aggregate of                      (                    )
shares of the presently authorized Class A Common Stock of the Company, $.01 par
value, whether unissued or issued and reacquired by the Company, at the price of
                                        ($     ) per share (the “Option Price”).
     2. Conditions of Exercise of Options During Director’s Lifetime; Vesting of
Option. Except as provided hereinafter in this paragraph and in paragraph 3,
this Option may not be exercised (a) unless Director is at the date of the
exercise a Director of the Company and (b) until Director shall have been
continuously a Director for a period of at least one year from the date hereof.
Thereafter, this Option shall be exercisable for any amount of shares up to the
maximum percentage of shares covered by this Option (rounded up to the nearest
whole share) as follows (but in no event shall this Option be exercisable for
any shares after the expiration date provided in paragraph 7):

          Maximum Percentage Number of Completed Years   of Shares for Which
After Date of Grant of this Option   Option is Exercisable
Less than 1
  Zero
At least 1 but less than 2
  33-1/3%
At least 2 but less than 3
  66-2/3%
At least 3
  100%

     If Director shall cease to be a Director of the Company for any reason
(except death or disability, or if the Director has been a member of the Board
of Directors for at least three years) after Director shall have been
continuously a Director for one year after the grant of this Option, Director
may, at any time within three months of such termination, but in no event later
than the date of expiration of this Option, exercise this Option to the extent
Director was entitled to do so on the date of such termination. This Agreement
does not confer upon Director any right to continue as a Director of the
Company.
     3. Termination of Employment, Etc. A. Notwithstanding the provisions of
paragraph 2 hereof, in the event of the termination of the Directorship with the
Company prior to three years from date of grant, due to death or disability,
this Option shall become 100% vested and fully exercisable.

 



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Disability” means that the Director is
disabled as a result of sickness or injury, such that he is unable
satisfactorily to perform the Director’s duties as determined by the Board of
Directors, on the basis of medical evidence satisfactory to it.
     B. (i) If the Directorship is terminated by the death of the Director prior
to three years of service, any unexercised, unexpired Stock Options granted
hereunder to the Director shall be exercisable, in whole or in part, at any time
within one year after the date of death, by the Director’s personal
representative or by the person to whom the Stock Options are transferred under
the Director’s last will and testament or the applicable laws of descent and
distribution. (ii) If the Directorship is terminated as a result of the
disability of the Director prior to three years of service, any unexercised,
unexpired Stock Options granted hereunder to the Director shall be exercisable,
in whole or in part, at any time within one year after the date of disability.
(iii) If the Directorship is terminated after the Director has been a member of
the Board for at least three years, any unexercised, unexpired Stock Options
granted hereunder to the Director shall continue to vest as provided in
paragraph 2 and any option that is or becomes vested may be exercised within the
term of such option.
     C. In the event of (a) the merger or consolidation of the Company with or
into another corporation or corporations in which the Company is not the
surviving corporation, (b) the adoption of any plan for the dissolution of the
Company, or (c) the sale or exchange of all or substantially all the assets of
the Company for cash or for shares of stock or other securities of another
corporation, this Option shall become fully vested and exercisable immediately
prior to any such event in which the Company is not the surviving corporation.
     4. Deferral of Exercise. Although the Company intends to exert its best
efforts so that the shares purchasable upon the exercise of this Option will be
registered under, or exempt from the registration requirements of, the Federal
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time or times this Option (or any portion of this Option) first becomes
exercisable, if the exercise of this Option would otherwise result in the
violation by the Company of any provision of the Act or of any state securities
law, the Company may require that such exercise be deferred until the Company
has taken appropriate action to avoid any such violation.
     5. Method of Exercising Option. This Option shall be exercised by
delivering to the Company, at the office of its Treasurer, a written notice of
the number of shares with respect to which this Option is at the time being
exercised and by paying the Company in full the Option Price of the shares being
acquired at the time.
     6. Method of Payment. Payment shall be made either (i) in cash; (ii) by
delivering shares of the Company’s Class A Common Stock which have been
beneficially owned by the Director, the spouse of the Director, or both of them,
for a period of at least six months prior to the time of exercise (“Delivered
Stock”); (iii) by surrendering to the Company shares of Class A Common Stock
otherwise receivable upon exercise of the Option (a “Net Exercise”); or (iv) any
combination of the foregoing. Payment in the form of Delivered Stock shall be in
the amount of the Fair Market Value of the stock at the date of exercise,
determined in accordance with paragraph 9.

-2-



--------------------------------------------------------------------------------



 



     7. Expiration Date. This Option shall expire ten years after the date on
which this Option was granted.
     8. Withholding Taxes. The Company may require payment of or withhold any
tax which it believes is payable as a result of the exercise of this Option, and
the Company may defer making delivery with respect to the shares until
arrangements satisfactory to the Company have been made with regard to any such
withholding obligations. In lieu of part or all of any such payment, the
Director, in satisfaction of all withholding taxes (including, without
limitation, Federal income, FICA (Social Security and Medicare) and any state
and local income taxes) payable as a result of such exercise, may elect, subject
to such rules and regulations as the Company may adopt from time to time, to
have the Company withhold that number of shares (valued at Fair Market Value on
the date of exercise and rounded upward) required to settle such withholding
taxes.
     9. Method of Valuation of Stock. The “Fair Market Value” of the Class A
Common Stock of the Company on any date shall mean, if the stock is then listed
and traded on a registered national securities exchange, or is quoted in the
NASDAQ National Market System, the average of the high and low sale prices
recorded in composite transactions for such date or, if such date is not a
business day or if no sales of shares shall have been reported with respect to
such date, the next preceding business date with respect to which sales were
reported. In the absence of reported sales or if the stock is not so listed or
quoted, but is traded in the over-the-counter market, Fair Market Value shall be
the average of the closing bid and asked prices for such shares on the relevant
date.
     10. No Rights in Shares Until Certificates Issued. Neither the Director nor
his heirs nor his personal representative shall have any of the rights or
privileges of a stockholder of the Company in respect of any of the shares
issuable upon the exercise of the Option herein granted, unless and until
certificates representing such shares shall have been issued.
     11. Option Not Transferable During Director’s Lifetime. This Option shall
not be transferable by the Director other than by his will or by the laws of
descent and distribution and shall be exercisable during his lifetime only by
him.
     12. Prohibition Against Pledge, Attachment, Etc. Except as otherwise herein
provided, the Option herein granted and the rights and privileges pertaining
thereto shall not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.
     13. Changes in Stock. In the event there are any changes in the Class A
Common Stock of the Company through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination or exchange of
shares, rights offering or any other change affecting the Class A Common Stock
of the Company, appropriate changes shall be made by the Board of Directors of
the Company, in the aggregate number of shares and the purchase price and kind
of shares subject to this Option, to prevent substantial dilution or enlargement
of the rights granted to or available for Director.

-3-



--------------------------------------------------------------------------------



 



     14. Dissolution or Merger. Anything contained herein to the contrary
notwithstanding, upon the dissolution or liquidation of the Company, or upon any
merger in which the Company is not the surviving corporation, at any time prior
to the expiration date of the termination of this Option, the Director shall
have the right immediately prior to the effective date of such dissolution,
liquidation or merger, to surrender all or any unexercised portion of this
Option to the Company for cash, subject to the discretion of the Board of
Directors as to the exact timing of said surrender. Notwithstanding the
foregoing, however, in the event Director has retired or died, Director’s right
to surrender all or any unexercised portion of this Option under this paragraph
shall be available only to the extent that at the time of any such surrender,
Director would have been entitled to exercise this Option under paragraphs 2 or
3 hereof, as the case may be. The amount of cash to be paid to Director for the
portion of this Option so surrendered, shall be equal to the number of shares of
Class A Common Stock subject to the surrendered Option multiplied by the
difference between the Option Price per share, as described in paragraph 1
hereof, and the Fair Market Value per share, determined in accordance with
paragraph 9 hereof, as of the time of surrender.
     15. Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company in care of its Vice President and
Chief Financial Officer, and any notice to be given to the Director may be
addressed at the address as it appears on the Company’s records, or at such
other address as either party may hereafter designate in writing to the other.
Any such notice shall be deemed to have been duly given if and when enclosed in
a properly sealed envelope addressed as aforesaid, and deposited, postage
prepaid, in the United States mail.
     16. Provisions of Plan Controlling. This Option is subject in all respects
to the provisions of the Plan. In the event of any conflict between any
provisions of this Option and the provisions of the Plan, the provisions of the
Plan shall control, except to the extent the Plan permits the Committee to
modify the terms of an Option grant and has done so herein. Terms defined in the
Plan where used herein shall have the meanings as so defined. Director
acknowledges receipt of a copy of the Plan.
     17. Wisconsin Contract. This Option has been granted in Wisconsin and shall
be construed under the laws of that state.

-4-



--------------------------------------------------------------------------------



 



BRADY CORPORATION
PERFORMANCE STOCK OPTION
               Upon management’s recommendation, the Compensation Committee (the
“Committee”) of the Brady Corporation Board of Directors has awarded to
                                         (“Employee”) a non-qualified
performance stock option (the “Option”) effective                     ,      ,
pursuant to the terms of the Brady Corporation 2006 Omnibus Incentive Stock Plan
(the “Plan”).

1.   Number of Shares Optioned; Option Price       The Corporation grants to the
Employee the right and option to purchase, on the terms and conditions hereof,
all or any part of an aggregate of                      thousand (     ) shares
of the presently authorized Class A Common Stock of the Corporation, $.01 par
value, whether unissued or issued and reacquired by the Corporation, at the
price of $      per share (the “Option Price”).   2.   Conditions of Exercise of
Options During Employee’s Lifetime; Vesting of Option       Except as provided
in this paragraph and in paragraph 3, this Option may not be exercised
(a) unless Employee is, at the date of the exercise, in the employ of the
Corporation or a Subsidiary, and (b) the performance conditions provided below
have been met; provided, however, that in no event shall this Option be
exercisable for any shares after the expiration date provided in paragraph 7:

          Number of   Vesting   Condition of Vesting; Shares   Date   Brady
Corporation Net Income
(a)           
  Acceptance by the Audit Committee of the results of the fiscal       audit  
Fiscal       net income per share of Class A Common Stock of at least $     .
 
       
(b)           
  Acceptance by the Audit Committee of the results of the fiscal       audit  
Fiscal       net income per share of Class A Common Stock of at least $     .
 
       
(c)           
  Acceptance by the Audit Committee of the results of the fiscal       audit  
Fiscal       net income per share of Class A Common Stock of at least $     .

 

*   Net income per share of Class A Common Stock will be computed by dividing
the Corporation’s net income for the year by an assumed 55 million shares of
diluted outstanding Common Stock and assuming no issuance of additional shares
of Common Stock other than pursuant to the Corporation’s Omnibus

 



--------------------------------------------------------------------------------



 



Incentive Stock Plans. In the event of any other stock issuance, the
Compensation Committee will make an equitable adjustment of the earnings per
share amounts.
               If Employee shall cease to be employed by the Corporation or a
Subsidiary for any reason other than as provided in paragraph 3, Employee may,
at any time within 90 days of such termination, but in no event later than the
date of expiration of this Option, exercise this Option to the extent Employee
was entitled to do so on the date of such termination. However, if Employee was
dismissed for cause, of which the Compensation Committee of the Board of
Directors of the Corporation shall be the sole judge, this Option shall
forthwith expire. This Agreement does not confer upon Employee any right of
continuation of employment by the Corporation or a Subsidiary, nor does it
impair any right the Corporation or any Subsidiary may have to terminate the
Employee’s employment at any time.

3.   Termination of Employment

          Notwithstanding the provisions of paragraph 2 hereof, other in the
event of a termination for cause, if the Employee:

  (a)   is terminated by the death of the Employee, any unexercised, unexpired
Stock Options granted hereunder to the Employee shall be 100% vested and fully
exercisable, in whole or in part, at any time within one year after the date of
death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (b)   dies within 90 days
after termination of employment by the Corporation or its Affiliates, other than
for cause, any unexercised, unexpired Stock Options granted hereunder to the
Employee and exercisable as of the date of such termination of employment shall
be exercisable, in whole or in part, at any time within one year after the date
of death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;     (c)   is terminated as a
result of the disability of the Employee (a disability means that the Employee
is disabled as a result of sickness or injury, such that he or she is unable to
satisfactorily perform the material duties of Employee’s job, as determined by
the Board of Directors, on the basis of medical evidence satisfactory to it),
any unexercised, unexpired Stock Options granted hereunder to the Employee shall
become 100% vested and fully exercisable, in whole or in part, at any time
within one year after the date of disability;     (d)   is terminated as a
result of the Employee’s retirement (after age 55 with ten years of employment
with the Corporation or a Subsidiary or after age 65), any unexercised,
unexpired Stock Options granted hereunder to the Employee shall continue to vest
as provided in paragraph 2 hereof and any option that is or

-2-



--------------------------------------------------------------------------------



 



      becomes vested may be exercised in whole or in part prior to the
expiration date of such option.

4.   Deferral of Exercise       Although the Corporation intends to exert its
best efforts so that the shares purchasable upon the exercise of this Option
will be registered under, or exempt from, the registration requirements of, the
Securities Act of 1933 (the “Act”) and any applicable state securities law at
the time or times this Option (or any portion of this Option) first becomes
exercisable, if the exercise of this Option would otherwise result in a
violation by the Corporation of any provision of the Act or of any state
securities law, the Corporation may require that such exercise be deferred until
the Corporation has taken appropriate action to avoid any such violation.   5.  
Method of Exercising Option       This Option shall be exercised by delivering
to the Corporation, at the office of its Treasurer, a written notice of the
number of shares with respect to which this Option is at the time being
exercised and by paying the Corporation in full the Option Price of the shares
being acquired at the time.   6.   Method of Payment       Payment shall be made
either (i) in cash; (ii) by delivering shares of the Corporation’s Class A
Common Stock which have been beneficially owned by the Employee, the spouse of
the Employee, or both of them, for a period of at least six months prior to the
time of exercise (“Delivered Stock”); (iii) by surrendering to the Corporation
shares of Class A Common Stock otherwise receivable upon exercise of the Option
(a “Net Exercise”); or (iv) any combination of the foregoing. Payment in the
form of Delivered Stock shall be in the amount of the Fair Market Value of the
stock at the date of exercise, determined in accordance with paragraph 9.   7.  
Expiration Date       This Option shall expire ten years after the date on which
this Option was granted.   8.   Withholding Taxes       The Corporation may
require, as a condition to the exercise of this Option, that the Employee
concurrently pay to the Corporation any taxes which the Corporation is required
to withhold by reason of such exercise. In lieu of part or all of any such
payment, the Employee may elect, subject to such rules and regulations as the
Committee may adopt from time to time, to have the Corporation withhold from the
shares to be issued upon exercise that number of shares having a Fair Market
Value, determined in accordance with paragraph 9, equal to the amount which the
Corporation is required to withhold.

-3-



--------------------------------------------------------------------------------



 



9.   Method of Valuation of Stock       The “Fair Market Value” of the Class A
Common Stock of the Corporation on any date shall mean, if the stock is then
listed and traded on a registered national securities exchange, or is quoted in
the NASDAQ National Market System, the average of the high and low sales price
recorded in composite transactions for such date or, if such date is not a
business day or if no sales of shares shall have been reported with respect to
such date, the next preceding business date with respect to which sales were
reported. In the absence of reported sales or if the stock is not so listed or
quoted, but is traded in the over-the-counter market, Fair Market Value shall be
the average of the closing bid and asked prices for such shares on the relevant
date.   10.   No Rights in Shares Until Certificates Issued       Neither the
Employee nor his heirs nor his personal representative shall have any of the
rights or privileges of a stockholder of the Corporation in respect of any of
the shares issuable upon the exercise of the Option herein granted, unless and
until certificates representing such shares shall have been issued or shares in
book entry form shall have been recorded in the records of the Corporation’s
transfer agent.   11.   Option Not Transferable       No portion of the Option
granted hereunder shall be transferable or assignable (or made subject to any
pledge, lien, obligation or liability of an Employee) except (a) by last will
and testament or the laws of descent and distribution (and upon a transfer or
assignment pursuant to an Employee’s last will and testament or the laws of
descent and distribution, any Option must be transferred in accordance
therewith); (b) during the Employee’s lifetime, nonqualified stock Options may
be transferred by an Employee to the Employee’s spouse, children or
grandchildren or to a trust for the benefit of such spouse, children or
grandchildren, provided that the terms of any such transfer prohibit the resale
of shares acquired upon exercise of the option at a time during which the
transferor would not be permitted to sell such shares under the Corporation’s
policy on trading by insiders and are subject to the provisions of paragraph 9.
  12.   Prohibition Against Pledge, Attachment, Etc.       Except as otherwise
herein provided, the Option herein granted and the rights and privileges
pertaining thereto shall not be transferred, assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process.   13.   Changes in Stock       In
the event there are any changes in the Class A Common Stock of the Corporation
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, combination or exchange of shares, rights offering or any other
change affecting the Class A Common Stock of the Corporation, appropriate
changes will be made by the Committee in the aggregate number of shares and the
purchase price and kind of shares

-4-



--------------------------------------------------------------------------------



 



    subject to this Option, to prevent substantial dilution or enlargement of
the rights granted to or available for Employee.   14.   Dissolution or Merger  
    Anything contained herein to the contrary notwithstanding upon the
dissolution or liquidation of the Corporation, or upon any merger in which the
Corporation is not the surviving corporation, at any time prior to the
expiration date of the termination of this Option, the Employee shall have the
right within sixty (60) days prior to the effective date of such dissolution,
liquidation or merger, to surrender all or any unexercised portion of this
Option to the Corporation for cash, subject to the discretion of the Committee
as to the exact timing of said surrender. Notwithstanding the foregoing,
however, in the event Employee has retired or died, Employee’s right to
surrender all or any unexercised portion of this Option under this paragraph
shall be available only to the extent at the time of any such surrender,
Employee would have been entitled to exercise this Option under paragraphs 2 or
3 hereof, as the case may be. The amount of cash to be paid to Employee for the
portion of this Option so surrendered, shall be equal to the number of shares of
Class A Common Stock subject to the surrendered Option multiplied by the
difference between the Option Price per share, as described in paragraph 1
hereof, and the Fair Market Value per share, determined in accordance with
paragraph 9 hereof, as of the time of surrender.   15.   Notices       Any
notice to be given to the Corporation under the terms of this Agreement shall be
addressed to the Corporation in care of its Chief Financial Officer, and any
notice to be given to the Employee may be addressed at the address as it appears
on the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other. Except as provided in paragraph 5
hereof, any such notice shall be deemed to have been duly given, if and when
enclosed in a properly sealed envelope addressed as aforesaid, and deposited,
postage prepaid, in the United States mail.   16.   Provisions of Plan and
Corporate Records Controlling       This Option is subject in all respects to
the provisions of the Plan. In the event of any conflict between any provisions
of this Option and the provisions of the Plan, the provisions of the Plan shall
control, except to the extent that the Plan permits the Committee to modify the
terms of an Option grant and has done so herein. Terms defined in the Plan where
used herein shall have the meanings as so defined. Employee acknowledges receipt
of a copy of the Plan. The Corporation’s records shall be the official record of
the Option grant described herein and , in the event of any conflict between
this description and the Corporation’s records, the Corporation’s records shall
control.   17.   Wisconsin Contract       This Option has been granted in
Wisconsin and shall be construed under the laws of that state.

-5-